Title: To Alexander Hamilton from John Jay, 11 April 1793
From: Jay, John
To: Hamilton, Alexander


New York 11 ap. 1793
Dr Sir
Your Letters of the 9th. Inst. were this Day delivered to me, as I was preparing to go out of town. The Subject of them is important. I have not Time to judge decidedly on some of the points. The enclosed will shew what my present Ideas of a proclamation are—it is hastily drawn—it says nothing of Treaties—it speaks of neutrality, but avoids the Expression because in this country often associated with others. I shall be at Pha. in my way to Richmond. I think it better at present that too little shd. be said, than too much. I wd. not recieve any Minister from a Regent untill he was Regent de facto; and therefore I think such Intention shd. be inferable from the proclamn. Let us do every thing that may be right to avoid war; and if without our Fault we shd. be involved in it, there will be little Room for apprehensions about the Issue. It is happy for us that we have Presid. who will do nothing rashly—and who regards his own Interest as inseparable from the public good.
Yours sincerely
John Jay
Col. Hamilton
